DETAILED ACTION
This office action is in response to communication filed on August 31, 2021.

Response to Arguments
Applicant’s arguments, see Remarks (p. 7), filed on 08/31/2021, with respect to the objection to claims 3, 11, 14-15 and 17 have been fully considered but are moot since the amendments are not being entered. 
Regarding claim 3, the examiner submits that claim 1 recites “a first electromagnetic signal”, “a second electromagnetic signal” and “a target wellbore electromagnetic signal”, and that the presented amendments do not clarify to which electromagnetic signal claim 3 refers to.
Regarding claims 14-15, the examiner submits that the amendments have been made to the incorrect claim language. The examiner suggests applicant to change the language “… and the adjusting tilt angles …” by the language “… and the tilt angles …” to provide appropriate antecedence basis.
Regarding claims 11 and 17, the examiner notes that although the presented amendments have addressed the objections raised in the previous office action, applicant’s argument are moot since the amendments are not being entered. 

Applicant’s arguments, see Remarks (p. 7-8), filed on 08/31/2021, with respect to the rejections of claims 2-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered but are moot since the amendments are not being entered. 
Regarding claim 2, the examiner submits that applicant’s argument are moot since the amendments are not being entered. 

Regarding claims 4-9, the examiner suggests applicant to recite “The method of claim … wherein adjusting the at least one orientation of the electromagnetic transmitter or adjusting the at least one orientation of the electromagnetic receiver …” to provide appropriate antecedence basis to the corresponding steps.

Applicant’s arguments, see Remarks (p. 7-8), filed on 08/31/2021, with respect to the rejections of claims 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered but are moot since the amendments are not being entered. 
Regarding claim 17, the examiner is unclear as to whether the amendment “adjust the at least one orientation to cancel direct coupling …” refers to of adjusting the at least one orientation of the electromagnetic transmitter, or if should refer to adjusting at least one orientation of the electromagnetic receiver, as recited in independent claims 1 and 11.
Regarding claim 19, the examiner submits that there is no antecedence basis to “adjust the at least one orientation of the electromagnetic transmitter or the electromagnetic receiver” since the presented amendments in claim 17 do not explicitly recite “adjust at least one orientation of the electromagnetic receiver”.

Applicant’s arguments, see Remarks (p. 8), filed on 08/31/2021, with respect to the rejections of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been fully considered but are moot since the amendments are not being entered. 

Applicant’s arguments, see Remarks (p. 8-12), filed on 08/31/2021, with respect to the rejections of claims 1-3, 5, 7-11 and 14-20 under 35 U.S.C. 103, have been fully considered but are moot since the amendments are not being entered. 
Applicant argues (p. 9) that Donderici’345 applies “survey data” to obtain an “ideal drilling path.” The “survey data” which Donderici’345 teaches does not “illuminate the target wellbore.”
This argument is not persuasive.
First, the examiner submits that the claim limitation “adjusting at least one orientation of the electromagnetic transmitter to illuminate the target wellbore” does not limit the way in which this is being performed (e.g., it could be done with survey data, without survey data, etc.).
Second, the examiner submits that the original specification describes: “A method of adjusting the transmitter tilt angle is disclosed, for example, to provide an efficient way of illuminating target wells. The tilt angle of the transmitter may be adjusted based on the orientation of the target wellbore. During drilling, this adjustment may be performed by using the orientation of the target wellbore that may have been calculated at previous depths. With the previous calculated orientation of the target wellbore, the transmitter tilt angle may be set as a start point” (see specification at [0023]).
And Donderici’345 teaches: “Alternatively, using any of methods 700, 800 or 900, the system control center may adjust the direction of the beacon before or after the first magnetic field measurement is obtained. To do so, the system control center first calculates the expected bit position and drilling orientation of the second wellbore 12 based upon survey data” ([0056]: adjustment of the direction of a beacon (transmitter) for ranging determination (see [0001]) is implemented before performing measurements, the adjustment being performed by calculating position and orientation information of the wellbores (analogous to adjust the transmitter’s orientation to illuminate the target wellbore)).
Furthermore, the examiner submits that the current application and Donderici’345 refer to using electromagnetic ranging tools in subterranean operations such as for well intersection and/or avoidance (e.g., SAGD operations, see specification at [0001], see Donderici’345 at [0001]-[0002], [00021])
Based on this, the examiner submits that with regards to employing electromagnetic ranging tools for either intersection or avoidance of wells, one of ordinary skill in the art would be motivated to adjust at least one orientation of the electromagnetic transmitter to illuminate the target wellbore, in order to allow execution of drilling in an optimal well path rather than a random one, while producing savings in drilling time and cost, as well as enhancing safety, as described by Donderici’345 ([0056]).

	Applicant also argues (p. 9-11) that [t]he applicant suggests one of ordinary skill in the art would not find it obvious to modify Bittar in view Donderici’345. Bittar teaches a single “ranging tool 26,” whereas Donderici’345 teaches “a first magnetic dipole” in a “first wellbore” and “a triaxial magnetic dipole” in a “second wellbore” … The technical features from electromagnetic transmitters and receivers disposed within different wellbores cannot be modified with the technical features of electromagnetic transmitters and receivers disposed within the same wellbore. 
	This argument is not persuasive.
	First, the examiner submits that Donderici’345 is not relied upon for modification of the structure of the ranging tool of Bittar, but instead for teaching “adjusting at least one orientation 
	Furthermore, the examiner further submits that as indicated in the MPEP: ““The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference ... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures”)” (see MPEP 2145, section III).


/LINA M CORDERO/Primary Examiner, Art Unit 2857